                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:15-cr-213-MOC-DSC-1


    UNITED STATES OF AMERICA,                     )
                                                  )
                                                  )
    Vs.                                           )                       ORDER
                                                  )
    DINO NASTASI,                                 )
                                                  )
                                                  )
                   Defendant.                     )


          THIS MATTER is before the Court on the unopposed motion of Defendant Dino Nastasi

for the correction of judicial records to accurately reflect credit for pretrial incarceration. 1 (#532).

For the reasons stated in the Motion, the Court finds good cause to grant the motion.

          IT IS THEREFORE ORDERED that the Probation Department is ordered to correct the

final Presentence Report to show that Defendant was in custody on this case beginning on June 7,

2017, and continuing to the date of his sentencing.

          IT IS FURTHER ORDERED that the corrected Presentence Report be transmitted to the

Bureau of Prisons for the correction of their records in this matter.

          The Clerk is directed to certify copies of this order to Defendant’s counsel, the Government,


1 As Defendant correctly states in his motion, during the sentencing hearing before this
Court, defense counsel noted that “the start date of [Defendant’s] incarceration needs to be
moved back six months. He actually began—much like the previous two defendants he was
arrested on June 7th, 2017, in Costa Rica on this case and has remained in continuous
custody ever since. So I would ask that the presentence report be corrected to reflect that on
page 2.” When the Government affirmed that this date was correct, the Court then
instructed the probation office, “Let’s go ahead and reflect that he was arrested in Costa
Rica on June 7, 2017.” The probation officer responded, “Yes, your honor.” The PSR does
not yet appear to have been corrected to reflect the June 7 date.
the US Marshal’s Service and the U.S. Probation Office.

 Signed: March 12, 2020




                burn
